Citation Nr: 1208920	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  10-02 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to a permanent and total disability rating for nonservice-connected pension purposes.



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from October 1971 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO.

In October 2010, the Veteran testified at a hearing held at the RO.  A transcript of the hearing is associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran served from October 1971 to November 1972, during the Vietnam era.

2.  The Veteran is only 58 years old and is not in receipt of Social Security disability benefits or a nursing home patient.

3.  The Veteran's innocently acquired disabilities are not shown to be so disabling as to combine to 100 percent.   

4.  The Veteran is not shown to be permanently precluded from performing substantially gainful consistent with his education and work experience as the result of his innocently acquired disabilities.  



CONCLUSION OF LAW

The criteria for the assignment of a permanent and total disability rating for nonservice-connected pension purposes are not met.  38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3, 3.314, 3.321, 3.340(b), 3.342, 4.16, 4.17, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5212, 5215, 5230, 5280; 4.104 including DC 7101; 4.114 including DCs 7336, 7345, 7346, 7354; 4.130, DC 9435 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim in the October 2008 rating decision, he was provided notice of VCAA in March 2008.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  

The Veteran also received notice pertaining to the downstream disability rating and effective date elements of his claim with subsequent re-adjudication in an August 2011 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was afforded a VA general examination in July 2008 and July 2011.  The examinations were thorough in nature and adequate for the purposes of deciding this claim.  

The reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  Of significance is that the Veteran has not raised questions about the adequacy of the examinations.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service records, VA outpatient treatment reports, VA examinations, Social Security Administration (SSA) records and statements and testimony from the Veteran.  

The Veteran has not indicated that he has any further evidence to submit or to be obtained.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  

The Veteran and have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.


II.  Nonservice-Connected Pension

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Generally, pension is available to a Veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities that are not the result of his own willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3).

Benefits payable are subject to limitations on annual income and net worth.  38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. §§ 3.3(a)(3), 3.274.  Total disability is present when impairment of the mind or body renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A disability is permanent if the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b).

There are several bases on which permanent and total disability for pension purposes may be established.  Total and permanent disability may be determined on the basis of the objective "average person" or subjective "unemployability" tests, or on an extraschedular basis.  38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16(a), 4.17; see Brown v. Derwinski, 2 Vet. App. 444 (1992) (provides an analytical framework for application in pension cases).  

In addition, a person is considered to be permanently and totally disabled if such person is disabled as determined by the Commissioner of Social Security, or if he is a patient in a nursing home for long term care.  38 U.S.C.A. § 1502(a)(2); 38 C.F.R. § 3.3(a)(3)(vi)(B).

Pension shall be paid to any Veteran of war who is over the age of 65. 38 U.S.C.A. § 1513.  Permanent and total disability will be presumed for a Veteran over the age of 65. 38 C.F.R. § 3.314(b)(2).

A finding of permanent and total disability based solely on "objective" criteria requires rating each disability under the appropriate Diagnostic Code (DC) of the VA's Schedule for Rating Disabilities, to determine whether the Veteran has a combined 100 percent schedular evaluation for pension purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  

Permanent and total disability evaluations for pension purposes will be authorized, provided other requirements of entitlement are met, for congenital, developmental, hereditary, or familial conditions, as well as for disabilities that require indefinite periods of hospitalization.  38 C.F.R. § 3.342(b).

Alternatively, a Veteran may establish permanent and total disability for pension purposes even absent a combined 100 percent schedular evaluation by proving he has a lifetime impairment precluding him from securing and following substantially gainful employment.  38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17.  

However, if there is only one such disability, it must be ratable at 60 percent or more; if there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  A Veteran who is considered permanently and totally disabled under these criteria is then awarded a 100 percent schedular rating for pension purposes.  38 C.F.R. § 4.16, 4.17.

Finally, even if a Veteran's disability ratings fail to meet the aforementioned percentage standards, a permanent and total disability rating for pension purposes may be granted, in an exceptional case, on an extraschedular basis, if the Veteran is unemployable by reason of his or her disabilities, age, occupational background and other related factors.  38 C.F.R. § 3.321(b)(2).


III.  Diagnostic Criteria and Factual Background

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran contends that he is totally disabled due to his nonservice-connected disabilities, including: hepatitis C, hearing loss, right ankle, weight loss, basal cell carcinoma, visual difficulties, inner ear infections, thyroid, cataracts, and bursitis and joint pain.  (See May 2009 Notice of Disagreement, June 2009 written statement, and October 2010 RO hearing).

The VA treatment records reflect that the Veteran was diagnosed with and treated for hepatitis C, hearing loss, right ankle fracture, basal cell carcinoma, visual difficulties, inner ear infections, hypothyroidism, cataracts, and bursitis and joint pain.  It was noted that the Veteran was temporarily transferred to a nursing facility, but was subsequently released.  (See VA Form 21-0779 and April 2008 Report of Contact).  

The Veteran has also been granted service connection for macular scarring of the right eye due to trauma with visual acuity reduced to 20/100, rated as 10 percent disabling, and for tattooing of right lower eyelid due to retained foreign particles, rated at noncompensable level.

The Veteran underwent a VA general medical examination in July 2008 and was diagnosed with chronic alcohol dependence, in remission; depression; anxiety; homelessness; trimalleolar fracture status post-open reduction and internal fixation; partial thickness macula hole secondary to trauma, right; and cataracts.  

The VA examiner noted that the Veteran's healing ankle fracture precluded him from heavy physical employment, but not from light physical or sedentary employment.  It was also noted that the Veteran was independent in his activities of daily living.  He did not drive or have a car, but was able to get around by walking or by taking the local bus system.  He did not require the assistance of another to attend his ordinary hazards of daily living or protect himself from the ordinary hazards of daily environment.

The Veteran underwent a psychiatric examination in July 2008.   Upon mental status examination, the Veteran was diagnosed on Axis I with active alcohol dependence; tobacco use disorder; and marijuana abuse (episodic).  Axis III for homelessness; fracture of the trimalleolar; and skin cancer.  Axis IV homelessness and financial.  He was assigned a GAF score of 45.  

The Veteran was noted not to be capable of managing his own funds.  He stated that the Veteran endorsed symptoms consistent with the diagnosis of alcohol dependence that had a major negative impact on his ability to obtain and maintain physical or sedentary employment and caused major interference with his social functioning.  He noted that the Veteran's alcoholism was not related to service.

A January 2009 VA psychiatric evaluation reflected that the Veteran was competent to handle VA benefit payments.  It was noted that the Veteran was admitted for alcohol detoxification program in 2008 and last used drugs in August 2008.  

The VA examiner cited to a letter from Dr. R. S. that the Veteran was competent to manage benefit payments since his admission to the Transitional Support Program as he had shown no evidence of not being capable to follow prescribed treatment and managing his personal affairs.  It was also noted that the Veteran had two hospitalizations for his ankle condition and alcoholism.  The Veteran reported being last employed five years earlier.  The VA examiner concluded that the Veteran had sufficient mental capacity to grasp the concept of money and numbers.

The Veteran reported at a July 2011 VA general medical examination that he had hypothyroidism and hepatitis C and was unemployable due to a worsening condition.  The Veteran reported having an employment history as a general laborer and roofer.  

The Veteran was diagnosed with hypothyroidism with moderate effect on usual occupation (i.e., decreased concentration, lack of stamina, weakness or fatigue).  He was also diagnosed with hepatitis C and GERD (gastroesphogeal reflux disease) resulting in mild to moderate effects on usual occupation and daily activities.  

After a physical examination, the VA examiner concluded that the Veteran's nonservice-connected hypothyroidism, hepatitis C, GERD, basal cell carcinoma and the service-connected impaired vision did not preclude the Veteran from minimal physical employment and moderate sedentary employment.  His service-connected facial scars, however, did not preclude him from substantial gainful employment (both physical and sedentary).  He added that the renal function laboratory findings were within normal limits.  

In October 2010, the Veteran testified at a hearing before a DRO.  The Veteran stated that he was treated for Hepatitis C with interferon.  He had not received any psychiatric treatment, but had surgery on his right ankle.  He also stated that he was recently diagnosed with cataracts.

The SSA records reflect that the Veteran had ethanol dependence and polysubstance abuse with mild restriction of activities of daily living and social functioning.  There were moderate difficulties in maintaining concentration, persistence, or pace with one to two episodes of decompensation, each of extended duration.  SSA denied the Veteran's claim for disability.

The Veteran served from October 1971 to November 1972, during the Vietnam era.  Therefore, he has the required wartime service.  However, his nonservice-connected disability do not combine to 100 percent, nor is he over the age of 65, deemed to be disabled by SSA, or shown to be a patient in need of nursing home care.  The medical evidence does not show that the Veteran is permanently and totally disabled.

To the extent that the Veteran's reports having alcohol and marijuana consumption and a diagnosis of marijuana abuse, any related incapacity may not be considered for VA pension purposes.

Accordingly, on this record, the Board finds that the Veteran is not shown to be permanently prevented from securing and following substantially gainful employment by reason of his various disabilities that are deemed to be innocently acquired for pension purposes. 


ORDER

A permanent and total disability rating for nonservice-connected pension purposes is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


